Citation Nr: 1022564	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the character of the Appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Appellant served on active duty in the Army from May 2002 
to November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia  


FINDINGS OF FACT

1.  The Appellant received a discharge under other than 
honorable conditions in lieu of a court-martial in October 
2003.  

2.  The evidence establishes that the Appellant engaged in 
persistent and willful misconduct.

3.  There is no evidence showing that the Appellant was 
insane at the time of the offenses that resulted in his 
discharge under other than honorable conditions in lieu of a 
trial by court-martial.  


CONCLUSION OF LAW

The Appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA compensation 
benefits.  38 U.S.C.A. § 101(2), (18) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.12, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The term "Veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 
38 U.S.C.A. § 5303(b), "if it is established to the 
satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).

Analysis

The Appellant served on active duty with the Army from May 
2002 until November 2003.  Service records show that in 
October 2003 the Appellant was charged with six 
specifications of failing to go to his appointed place of 
duty, five specifications of disobeying lawful orders from a 
sergeant, four specifications of breaking restrictions, 
altering a military ID card and wrongfully using marijuana.  
Subsequently, in October 2003, he voluntarily requested and 
accepted a discharge under other than honorable conditions in 
lieu of a trial by court-martial.  In this request he 
admitted guilt to the charge or a lesser included charge and 
indicated he understood that he could received an other than 
honorable conditions discharge and that the discharge would 
have a significant effect on eligibility for Veteran's 
benefits.  The Appellant's command and intermediate 
commanders recommended disapproval of the request for 
discharge and indicated that the charges/conduct warranted a 
bad conduct discharge.  The senior intermediate commander 
then recommended approval with an other than honorable 
conditions discharge and the separation authority approved 
the discharge with an other than honorable conditions 
discharge.  The Appellant was to be reduced to the lowest 
enlisted rank.  

The Appellant filed an Application for the Review of 
Discharge or Dismissal from the Armed Forces of the United 
States with the Army Review Boards Agency in August 2004.  In 
November 2004, the Army Discharge Review Board determined 
that the Appellant was properly and equitably discharged and 
the Appellant's request for a change in the character and/or 
reason of his discharge was denied.  

The Appellant contends that he was not ready to deal with 
being in the military after he got back from Iraq.  He could 
not concentrate and keep his mind off the things that were 
bothering him.  He had a hard time dealing with the reality 
that he was in the middle of a war.  The Appellant contended 
he was having problems with his wife and that he started 
drinking and doing other things.  The Appellant indicated 
that he tried to get help from doctors but that his unit did 
not believe something was wrong with him.  They just thought 
he was a bad solider and tried to get rid of him.  He just 
wanted to get out of the military and he did not listen to 
anyone.  He did things to try to get out and started not 
wanting to go to work or do his military duties.  The 
Appellant indicated that he took a discharge under other than 
honorable conditions because he did not know any better.  	

The Appellant's mother submitted a statement in January 2005 
that indicated that when the Appellant's tour in Iraq was up, 
he returned home on military leave and talked about the 
devastation he witnessed while there.  The Appellant's mother 
asserted that she started receiving phone calls from the 
Appellant that he was having trouble coping with being in the 
Army and that he seemed to be angry all the time.  She 
advised the Appellant to go to a mental health clinic for 
treatment.  

Despite the Appellant's contentions, the circumstances of 
service and entitlement are determined by the character of 
the final termination of such active service.  See 38 C.F.R. 
§ 3.13(b).  In addition, the Board notes that in November 
2004 the Army Discharge Review Board denied his request to 
upgrade the character of his discharge and that the Appellant 
was properly and equitably discharged.  

While the Board is aware that the Appellant has essentially 
maintained that his offenses should be considered 'minor,' he 
has offered nothing to support this contention.  The Court of 
Appeals for Veterans Claims has held that that incidents such 
as drug use, unauthorized absence, drunk and disorderly 
conduct, and failure to go to appointed place of duty are the 
types of offenses that would interfere with Appellant's 
military duties, indeed preclude their performance, and thus 
are not minor offenses.  See Cropper v. Brown, 6 Vet. App. 
450, 452- 453 (1994).

The Board finds that the evidence of record unambiguously 
shows that the Appellant's offenses occurred in a relatively 
short period of time and that the Appellant's substance abuse 
and disciplinary issues during service clearly would 
interfere with his duties and indicates a pattern of willful 
and persistent misconduct.  They are not minor offenses and 
the Appellant's punishments, including demotion and 
discharge, reflect serious offenses.  Moreover, there is no 
evidence that the Appellant's service was otherwise honest, 
faithful, or meritorious.  Thus, the offenses leading to the 
under other than honorable conditions discharge were not 
minor and the Appellant's service was not otherwise honest, 
faithful, or meritorious.  

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

VA regulations provide that an 'insane' person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.

While the Appellant has filed a current claim for service-
connection for PTSD, his service treatment records are 
negative for any diagnosis of a psychiatric disorder.  In his 
June 2003 post-deployment examination upon return from Iraq, 
the Appellant indicated that while deployed he did not see 
anyone wounded or killed, he did not engage in direct combat 
with the enemy that required that he discharge a weapon and 
he did not feel in great danger of being killed.  In 
addition, the Appellant answered specific questions relating 
to his mental health in the negative, indicating that he was 
not experiencing any psychiatric issues upon return from 
Iraq.  While the Appellant reported depression or excessive 
worry on his separation Report of Medical History, the 
separation examiner found him psychologically normal.  

The Board notes that the Appellant reported to a December 
2004 VA psychological examiner that while in Iraq he drove a 
tank and kept seeing bullets zipping past him and hitting the 
ground.  The Appellant reported it happened daily and that he 
witnessed others being wounded.  The Appellant reported to 
the examiner that he believed his life was threatened, 
believed he could be physically injured in the situation, 
felt intense fear and felt helpless.  The Board finds that 
this report stands in direct contradiction to what the 
Appellant reported on return from Iraq in June 2003.  Based 
on these significant discrepancies, the Board finds the 
Appellant's account not credible.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (As a 
finder of fact, the Board, when considering whether lay 
evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran).  

In addition, the Board notes that the Appellant apparently 
did not receive any treatment for a psychiatric disorder upon 
discharge from service and did not seek any treatment until 
applying for VA benefits in 2004.  Therefore, the Board finds 
that the evidence of record does not show that the Appellant 
was insane at the time of his offenses, according to the 
definition contained in 38 C.F.R. § 3.354 (a more or less 
prolonged deviation from an individual's normal method of 
behavior; or who interferes with the peace of society; or who 
has so departed from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides).  

For the reasons stated above, the Board finds that the 
Appellant's discharge under other than honorable conditions 
is a bar to VA compensation benefits.  As such, he has no 
legal entitlement to VA compensation benefits based on 
disease or injury incurred between those dates, and his claim 
must be denied as a matter of law.  38 C.F.R. § 3.12(d); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Here, a May 2005 letter provided notice to the Appellant 
about the information and evidence that is necessary to 
substantiate his claim.  Specifically, the May 2005 letter 
explained that he would only be eligible for VA benefits if 
his military service was not dishonorable and this letter 
notified the Appellant that he should tell VA about the 
events leading up to his discharge and submit evidence to 
support his story.  The pertinent regulations were also 
enclosed with the letter.  Additionally, the August 2005 
rating decision and April 2007 statement of the case (SOC) 
notified the Appellant of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  This notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  While 
VA has not furnished to the Appellant general information 
pertaining to VA's assignment of disability ratings and 
effective dates (in the event a claim for service connection 
is granted), consistent with Dingess, on these facts, such 
omission is not shown to prejudice the Appellant.  Because 
the Board above denied a claim based on a character of 
discharge determination, no disability rating or effective 
date is being, or is to be, assigned.  Thus, there is no 
possibility of prejudice to the Appellant under the notice 
requirements of Dingess.

The Board finds that VA has met its duty to assist the 
Appellant in developing the evidence to support his claims.  
The record contains his service treatment records and his 
available service personnel records were obtained, as well as 
Army Discharge Review Board records.  Private treatment 
records were provided by the Appellant.  Statements of the 
Appellant, his mother and his representatives were also 
associated with the record, and he has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither he nor his representative has indicated 
that there are any available additional pertinent records to 
support his claims.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. In arriving at this conclusion, the 
Board notes that this is essentially a case in which the law, 
and not the evidence, is dispositive.  Where the law 
precludes benefits, there is no reasonable possibility that 
providing additional assistance would aid in substantiating 
the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Such 
development would serve no useful purpose and, therefore, 
need not be performed in meet VA's statutory duty to assist 
the Appellant in the development of his appeal. See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VA's statutory duty to 
notify and assist the Veteran in the development of his 
claims does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.)

In any event, the Board finds VA has satisfied its duty to 
assist the Appellant in apprising him of the evidence needed, 
and in obtaining evidence pertaining to his claim.  Further 
development would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Appellant.  Accordingly, such development is to be avoided.  
Sabonis, 6 Vet. App. at 430.

The Board is satisfied that the originating agency properly 
processed the Appellant's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The character of the Appellant's discharge constitutes a bar 
to payment of VA compensation benefits; the appeal is denied. 

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


